LAW OFFICES Silver,Freedman&Taff,L.L.P. A LIMITED LIABILITY PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS 3, N.W., SUITE 100 WASHINGTON, D.C. 20007 PHONE: (202) 295-4500 FAX: (202) 337-5502 WWW.SFTLAW.COM October 5, 2011 VIA EDGAR Michael Clampitt, Senior Counsel Division of Corporation Finance Securities and Exchange Commission Mail Stop 4720 treet, N.E. Washington, D.C.20549 Re:Southern Missouri Bancorp, Inc. Registration Statement on Form S-1 File No. 333-174113 Dear Mr. Clampitt: Pursuant to the Securities Act of 1933, as amended, and the rules and regulations thereunder, on behalf of our client, Southern Missouri Bancorp, Inc. (the “Registrant”), we enclose herewith for filing Pre-Effective Amendment No. Two to the above-referenced registration statement.We believe that all outstanding comments of the staff of the Securities and Exchange Commission on the registration statement were addressed in the Registrant’s correspondence filed on August 3, 2011. If the staff has any questions or comments with respect to the enclosed amendment, please call me at (202) 295-4527 or Craig Scheer at (202) 295-4525. Very truly yours, /s/ Martin L. Meyrowitz Martin L. Meyrowitz, P.C. cc: Michael Volley Amit Pande Jessica Livingston Greg Steffens
